UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2295


TORREY JOSEY,

                Plaintiff - Appellant,

          v.

WAL-MART STORES EAST, L.P.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Cameron McGowan Currie, Senior
District Judge. (0:11-cv-02993-CMC)


Submitted:   March 31, 2014                 Decided:   April 11, 2014


Before NIEMEYER, GREGORY, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Torrey Josey, Appellant Pro Se.        Danny Michael Henthorne,
LITTLER MENDELSON PC, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Torrey    Josey     appeals       the   district      court’s    amended

order adopting the magistrate judge’s report and recommendation

and denying Josey’s motion for default judgment, * the magistrate

judge’s oral order denying Josey’s motions for subpoenas, and

the   district   court’s      order    adopting     in    part    the   magistrate

judge’s   report    and    recommendation          and    granting      Defendant’s

motion    for       summary      judgment          on     Josey’s       employment

discrimination,      wrongful         termination,        and     hostile     work

environment claims.        We have reviewed the record and find no

reversible error.      Accordingly, although we grant Josey leave to

proceed in forma pauperis, we affirm for the reasons stated by

the district court.        Josey v. Wal-Mart Stores East, L.P., No.

0:11-cv-02993-CMC (D.S.C. Apr. 9, 2012; filed July 18, 2012 &

entered July 19, 2012; Oct. 8, 2013).                    We dispense with oral

argument because the facts and legal contentions are adequately

      *
       Defendant argues that Josey did not effectively appeal the
district court’s order denying his motion for default judgment
and we therefore lack jurisdiction to consider the appeal.     We
conclude that, although Josey’s notice of appeal was technically
deficient under Fed. R. App. P. 3(c), Defendant was on notice
that Josey sought to appeal this order and will not be
prejudiced by our review of it.     See Levald, Inc. v. City of
Palm Desert, 998 F.2d 680, 691 (9th Cir. 1993) (holding that,
when appellant addresses the merits of an issue in his opening
brief, this alone “is enough to demonstrate that the appellee
had notice of the issue and did not suffer prejudice from the
appellant’s failure to specify the order in the notice of
appeal”).



                                         2
presented in the materials before this court and argument would

not aid the decisional process.

                                                       AFFIRMED




                                  3